Underwood, Judge.
This is a proceeding instituted by the Metropolitan Atlanta Rapid Transit Authority (MARTA) pursuant to Code Ann. Ch. 61-3 for possession of premises needed for a MARTA transit station but being withheld by American Key Corporation. The record reveals that whatever interest American Key may have had in the premises has been acquired by MARTA through condemnation proceedings in another court and that MARTA now has possession of, and fee simple title to, the premises in question. Accordingly, any question as to the propriety of the lower court’s order granting possession to MARTA in this dispossessory proceeding is moot and need not be ruled upon. Vlahos v. DeLong, 132 Ga. App. 722, 724 (2) (209 SE2d 12) (1974); Lee v. Tollerson, 139 Ga. App. 446, 447 (2) (228 SE2d 595) (1976); Code Ann. § 6-809 (b). See also Gaddis v. Georgia S. & F. R. Co., 145 Ga. App. 826 (245 SE2d 8) (1978).
Nor do we find any reason for reversal with respect to the trial court’s order releasing to MARTA the cash bond it had posted. The court had required it as a condition to granting the writ of possession and its purpose, as the trial court stated in the order, was "to indemnify the defendant, American Key Corporation, for any and all damages which it may obtain as a result of its [counterclaims].” It is clear from the record that American Key subsequently dismissed these counterclaims obviating the need for the bond, and thereafter MARTA dismissed its petition with the result that the court, with no further proceedings before it, allowed MARTA to *22withdraw the bond. We find no error since it had lost whatever raison d’etre it may have ever had.
Argued March 6, 1979
Decided April 24, 1979
Rehearing denied May 14, 1979
Tony Center, for appellant.
Kutak, Rock & Huie, Terrence Lee Croft, David G. Russell, for appellee.

Judgment affirmed.


Banke, P. J., concurs. Carley, J., concurs specially.